                IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                         SOUTHERN DIVISION


AMERICAN CONTRACTORS                                        PLAINTIFF/COUNTER
INDEMNITY COMPANY                                                  DEFENDANT


v.                                                  Civil No. 1:18cv297-HSO-JCG


REFLECTECH, INC., J&L                                   DEFENDANTS/COUNTER
PROPERTIES, LLC, LARRY R.                             CLAIMANTS/THIRD-PARTY
WILLIAMSON, and JANIS C.                                 PLAINTIFFS/COUNTER
WILLIAMSON                                                      DEFENDANTS

v.


CENTURY CONSTRUCTION &                                           THIRD-PARTY
REALTY, INC.                                              DEFENDANT/COUNTER
                                                                   CLAIMANT


        MEMORANDUM OPINION AND ORDER GRANTING
PLAINTIFF/COUNTER DEFENDANT’S MOTION [40] TO STRIKE EXPERT

      BEFORE THE COURT is Plaintiff/Counter Defendant American Contractors

Indemnity Company’s Motion [40] to Strike Expert. Plaintiff/Counter Defendant

American Contractors Indemnity Company seeks to strike Defendants/Counter

Claimants’ expert designation of Clyde X. Copeland. Having considered the parties’

submissions, the record, and relevant legal authority, the Court is of the opinion

that the Motion [40] to Strike should be granted.

                             I.   BACKGROUND

      This suit arises out of a construction indemnity agreement between the
parties. On August 1, 2014, Defendants/Counter Claimants Reflectech, Inc.

(“Reflectech”), J&L Properties, LLC, Larry R. Williamson (“Mr. Williamson”), and

Janis C. Williamson (“Ms. Williamson”) (collectively “Defendants”) entered into a

General Indemnity Agreement (“GIA”) with Plaintiff/Counter Defendant American

Contractors Indemnity Company’s (“ACIC”) parent company, HCC Surety Group. 1

Pl. Ex. A [38-1] at 1; Pl. Ex. A-i [38-2] at 1. Defendants sought the GIA in

connection with a roofing subcontract Reflectech had entered into in July 2017 with

Third-Party Defendant/Counter Claimant Century Construction & Realty, Inc.

(“Century”) as part of the renovations to a baseball stadium at the University of

Mississippi (“the Project”). Pl. Ex. B [38-15] at 10; Pl. Ex. A-ii [38-3] at 1; Pl. Ex. A-

iii [38-4] at 1. As a condition of being awarded the roofing subcontract, Reflectech

was required to obtain performance and payment bonds in favor of Century. Pl. Ex.

B [38-15] at 26; Pl. Ex. A-ii [38-3] at 1; Pl. Ex. A-iii [38-4] at 1. The face amount of

each bond was $412,360.00. Pl. Ex. A-ii [38-3] at 1; Pl. Ex. A-iii [38-4] at 1.

       As part of its subcontract with Century, Reflectech agreed that its roofing

work would be subject to final approval by the Project architect. Def. Ex. 2 [43-2] at

158. Reflectech ultimately did not receive the architect’s approval for some of its

work because it was unable to secure a twenty-year warranty from the

manufacturer on a portion of the roof it constructed. Id. at 159. According to the

manufacturer, Reflectech did not properly install a section of the roof and that

section would have to be replaced before it would issue a warranty. Id. at 100.


1The GIA was executed between Defendants and “the Surety,” which the agreement defines as one
of several different companies, including ACIC. Pl. Ex. A-i [38-2] at 1, 3.

                                              2
Reflectech agreed that the roof needed to be replaced but would not make the

repairs without the payment of additional money by Century. Id. at 100-01. In

response, Century terminated Reflectech’s subcontract for default on May 10, 2018.

Id. at 148; Pl. Ex. A-vi [38-7].

       Century demanded that ACIC complete the roofing subcontract under the

terms of the performance bond. Pl. Ex. A [37-1] at 2. ACIC retained an attorney

and an engineering firm, Forcon International (“Forcon”), to investigate Century’s

claim. Id. at 3. Forcon and the attorney investigated the site, reviewed

documentation from Century, and conducted interviews of Reflectech and Century

personnel. Id. at 3. ACIC determined that Century’s claim on the performance

bond was $675,811.44. Id. at 4. ACIC ultimately settled Century’s claim on

September 28, 2018, for $412,360.00, the penal sum of the performance bond. Id. at

4.

       ACIC also received claims on the payment bond from three of Reflectech’s

subcontractors and suppliers. Id. at 4-6. Reflectech informed ACIC that the three

claimants had performed their jobs and should be paid, Def. Ex. 2. [43-2] at 42-43,

and ACIC paid the three claimants a total of $53,890.91, Pl. Ex. A [37-1] at 5-6.

       On September 10, 2018, ACIC filed this lawsuit seeking to enforce the GIA

against Reflectech and its indemnitors and obtain reimbursement for the claims

ACIC had settled, plus pre-judgment interest and associated attorneys’ fees. See

Compl. [1]. Defendants filed a Counterclaim against ACIC for breach of contract,

negligence, breach of fiduciary duty, breach of duty of good faith and fair dealing,



                                           3
and breach of constructive trust. See Am. Answer [19]. Defendants also raised

third-party claims against Century for breach of subcontract, negligent supervision,

negligent misrepresentation, fraudulent misrepresentation, breach of duty of good

faith and fair dealing, and breach of constructive trust. See id. Century filed a

Motion [29] to Compel Arbitration and Stay Proceedings as to the claims between it

and Defendants, and the Court granted that Motion on August 27, 2019. Order [35]

at 11.

         ACIC has now filed the instant Motion [48] to Strike Expert, challenging

Defendants’ designation of Clyde X. Copeland, III (“Copeland”), as an expert witness

at trial in the fields of construction and surety bonds. Copeland Report [27-1] at 1.

Specifically, Defendants state that Mr. Copeland will testify “as to the adequacy of

ACIC’s investigation of Century’s claim on Reflectech’s performance bond [and]

whether all the payments made on Century’s claim were proper.” Id. ACIC argues

that Mr. Copeland is not qualified to testify as an expert in the field of surety bonds

and, even if he were qualified, his proffered testimony should not be admitted

because it fails to satisfy the standards of Federal Rule of Evidence 702. Pl. Mot.

[40] at 3-4. Defendants respond that Mr. Copeland is a qualified surety bond expert

whose testimony should be admitted under Rule 702. Resp. [44] 1-3.

                               II.   DISCUSSION

A.       Whether Defendants’ expert is qualified

         ACIC asserts that Defendants’ expert Mr. Copeland does not have the

requisite qualifications to permit him to offer his opinions in this case. Pl. Mot. [40]

at 3. Under Rule 702, an expert may present testimony at trial if he is qualified “by

                                           4
knowledge, skill, experience, training, or education.” Fed. R. Evid. 702. “Whether

an individual is qualified to testify as an expert is a question of law.” Huss v.

Gayden, 571 F.3d 442, 452 (5th Cir. 2009). “An expert witness’s testimony should

be excluded if the district court finds that the witness is not qualified to testify in a

particular field or on a given subject.” Carlson v. Bioremedi Therapeutic Sys., Inc.,

822 F.3d 194, 201 (5th Cir. 2016) (internal quotation omitted). However, Rule 702

“does not mandate that an expert be highly qualified in order to testify about a

given issue. Differences in expertise bear chiefly on the weight to be assigned to the

testimony by the trier of fact, not its admissibility.” Huss, 571 F.3d at 452.

      Mr. Copeland states in his expert report that he will offer testimony “in the

field of construction, specifically with regards to surety bonds.” Copeland Report

[27-1] at 1. Further, he will “provide opinions as to the adequacy of ACIC’s

investigation of Century’s claim on Reflectech’s performance bond, as well as

opinions as to whether all the payments made on Century’s claim were proper.” Id.

ACIC takes the position that Mr. Copeland’s experience as a construction industry

attorney does not qualify him as an expert in the field of surety bonds. Pl. Mem.

[41] at 10. ACIC points out that Mr. Copeland has only been previously designated

as an expert on two occasions, and that neither of those cases involved surety bond

claims. Id. at 11; Def. Ex. A [40-1], Copeland Dep., at 17. Additionally, Mr.

Copeland has never been employed by a surety company or received training in

handling performance and payment bond claims on behalf of a construction bond

surety. Def. Ex. A [40-1], Copeland Dep., at 17.



                                            5
         Defendants counter that Mr. Copeland’s twenty-three-year career litigating

construction matters qualifies him as an expert in surety bond claims. Resp. [44] at

1. Further, Mr. Copeland “has been a frequent speaker at construction trade

organizations, [a] contributor to publications regarding the construction industry,

[a] lobbyist and [a] general counsel for the American Subcontractors’ Association . . .

.” Id.

         It is questionable whether Mr. Copeland’s experience in the construction

industry, which does not appear to involve processing surety bond claims, would

minimally qualify him to render expert opinions in this case. However, the Court

need not resolve this issue because even if Mr. Copeland is qualified, his testimony

should nevertheless be excluded on grounds that Defendants have not shown that

his opinions are based on sufficient facts and data within the meaning of Rule 702.

B.       Whether the proffered expert testimony is admissible

         ACIC also argues that Mr. Copeland’s expert testimony is inadmissible under

Rule 702 because it is not based upon sufficient facts or data. Pl. Mot. [40] at 4. The

party seeking to have the district court admit expert testimony bears the burden of

proof. Moore v. Ashland Chem. Inc., 151 F.3d 269, 276 (5th Cir. 1998) (en banc).

Rule 702 permits an expert to testify in the form of an opinion or otherwise if:

         (a) the expert’s scientific, technical, or other specialized knowledge will
              help the trier of fact to understand the evidence or to determine a
              fact in issue;
         (b) the testimony is based on sufficient facts or data;
         (c) the testimony is the product of reliable principles and methods; and
         (d) the expert has reliably applied the principles and methods to the
             facts of the case.



                                             6
Fed. R. Evid. 702. “Under Daubert, Rule 702 charges trial courts to act as ‘gate-

keepers’ . . . .” Pipitone v. Biomatrix, Inc., 288 F.3d 239, 243-44 (5th Cir. 2002)

(citing Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579, 592-93 (1993)).

“District courts are to make a ‘preliminary assessment of whether the reasoning or

methodology underlying the testimony is scientifically valid and of whether that

reasoning or methodology properly can be applied to the facts in issue.’” Carlson,

822 F.3d at 199 (quoting Pipitone, 288 F.3d at 243-44). “In short, expert testimony

is admissible only if it is both relevant and reliable.” Pipitone, 288 F.3d at 244

(citing Daubert, 509 U.S. at 589).

      The relevance prong requires the proponent to demonstrate that the expert’s

reasoning or methodology can be properly applied to the facts in issue. See Johnson

v. Arkema, Inc., 685 F.3d 452, 459 (5th Cir. 2012) (per curiam) (quotation omitted).

“The expert testimony must be relevant, not simply in the sense that all testimony

must be relevant, Fed. R. Evid. 402, but also in the sense that the expert’s proposed

opinion would assist the trier of fact to understand or determine a fact in issue.”

Weiser-Brown Operating Co. v. St. Paul Surplus Lines Ins. Co., 801 F.3d 512, 529

(5th Cir. 2015) (quotation omitted). “The proponent need not prove to the judge that

the expert’s testimony is correct, but she must prove by a preponderance of the

evidence that the testimony is reliable.” Moore, 151 F.3d at 276.

      A party seeking to introduce expert testimony must show that: “(1) the

testimony is based upon sufficient facts or data, (2) the testimony is the product of

reliable principles and methods, and (3) the witness has applied the principles and



                                           7
methods reliably to the facts of the case.” Carlson, 822 F.3d at 199 (quoting Smith

v. Goodyear Tire & Rubber Co., 495 F.3d 224, 227 (5th Cir. 2007)).

      In conducting the reliability inquiry, the following non-exclusive list of factors

should be considered:

      (1) whether the theory or technique has been tested; (2) whether the
      theory or technique has been subjected to peer review and publication;
      (3) the known or potential rate of error of the method used and the
      existence and maintenance of standards controlling the technique’s
      operation; and (4) whether the theory or method has been generally
      accepted by the scientific community.

Johnson, 685 F.3d at 459 (quotation omitted); see also Kumho Tire Co. v.

Carmichael, 526 U.S. 137, 150 (1999); Daubert, 509 U.S. at 593-94.

      “The Daubert inquiry is flexible, but the proponent must establish reliability

by showing that the testimony is based on reasoning or methodology that is

‘scientifically valid.’” MM Steel, L.P. v. JSW Steel (USA) Inc., 806 F.3d 835, 850-51

(5th Cir. 2015) (quoting Moore, 151 F.3d at 276). “The sine qua non, however, is

whether in his courtroom presentation the expert used the same level of intellectual

rigor that characterizes the practice of an expert in the relevant field.” Roman v.

Western Mfg., Inc., 691 F.3d 686, 693 (5th Cir. 2012) (quotation omitted).

“Ultimately, the trial court must also find an adequate fit between the data and the

opinion proffered.” Brown v. Ill. Cent. R. Co., 705 F.3d 531, 535 (5th Cir. 2013)

(quotation omitted). “[N]othing in either Daubert or the Federal Rules of Evidence

requires a district court to admit opinion evidence that is connected to existing data

only by the ipse dixit of the expert. A court may conclude that there is simply too

great an analytical gap between the data and the opinion proffered.” Gen. Elec. Co.


                                          8
v. Joiner, 522 U.S. 136, 146 (1997).

       In this case, the Court finds that Mr. Copeland’s proffered expert testimony is

not admissible under Rule 702. While Defendants seek to offer his “opinions as to

the adequacy of ACIC’s investigation of Century’s claim on Reflectech’s performance

bond [and] whether all the payments made on Century’s claim were proper,”

Copeland Report [27-1] at 1, they have not shown that these opinions are based on

sufficient facts or data.

       In his deposition, Mr. Copeland stated that he had never visited the Project

site at issue and had only interviewed Defendant Larry Williamson in forming his

expert opinion. Pl. Ex. A [40-1], Copeland Dep., at 18. Further, Mr. Copeland

testified that he had not reviewed ACIC’s records regarding Century’s claim and did

not know what information ACIC’s investigation of the claim discovered, because

that information was not provided to him. Id. at 48, 52, 54-55. When asked

whether a review of ACIC’s file on Century’s claim would be helpful in forming an

expert opinion as to the adequacy of ACIC’s investigation, Mr. Copeland admitted

that it would be. Id. at 55. Yet, in their Response [44] to ACIC’s Motion,

Defendants do not offer any reason or explanation as to why Mr. Copeland was not

supplied with the evidence of ACIC’s investigation into Century’s claim, nor do they

claim that ACIC did not produce such information. Finally, when Mr. Copeland

was asked whether he reviewed the section of the GIA governing settlements, which

he opined was unconscionable, he stated that he had only “skimmed it.” Id. at 66.

As such, Defendants have not established that Mr. Copeland’s testimony is



                                          9
supported by sufficient facts and data, rendering his opinions unreliable. For this

reason alone, his testimony should not be admitted under Rule 702.

      Defendants imply in their Response [44] that Mr. Copeland will also offer

testimony as to whether ACIC owed a fiduciary obligation to Defendants. Resp. [44]

at 2. In addition, Mr. Copeland opined in his deposition that the GIA is

“substantively unconscionable” because it defines “good faith” differently than that

term is defined under Mississippi law. Pl. Ex. A [40-1], Copeland Dep. at 61-66.

While Mr. Copeland’s expert report is silent as to whether ACIC owed Defendants a

fiduciary duty or whether the GIA is unconscionable, ACIC questioned Mr.

Copeland about these issues during his deposition. See Nichols v. Tillman, No.

5:11cv10, 2012 WL 1934435 at *3 (S.D. Miss. May 29, 2012) (finding that

discrepancies between an expert’s report, discovery responses, and deposition

testimony were acceptable because the opposing party had “an opportunity to

investigate the basis of the [expert’s] opinion in order to prepare a response.”).

ACIC argues that Mr. Copeland’s opinions on the existence of a fiduciary duty

between the parties and the unconscionability of the GIA constitute inadmissible

legal conclusions.

      Under Mississippi law, “whether a particular relationship gives rise to a

fiduciary duty is a question of law.” Allstate Life Ins. Co. v. Parnell, 292 F. App’x

264, 270 (5th Cir. 2008) (citing Pucket v. Rufenach, Bromagen & Hertz, Inc., 587 So.

2d 273, 277-79 (Miss. 1991) (answering a certified question from the Fifth Circuit

Court of Appeals as to whether a fiduciary duty existed between a commodities



                                           10
broker and his customer)). Similarly, “an inquiry into whether a contract is

unconscionable is a question of law.” City of Canton v. Nissan N. Am., Inc., 870 F.

Supp. 2d 430, 439 (S.D. Miss. 2012). Rule 702 does not permit an expert witness to

offer conclusions of law, which are the province of the Court to resolve. C.P.

Interests, Inc. v. California Pools, Inc., 238 F.3d 690, 697 (5th Cir. 2001). Therefore,

Mr. Copeland’s opinions that ACIC owed Defendants a fiduciary obligation and that

the GIA is unconscionable are legal conclusions which constitute inadmissible

expert testimony. Fowler v. State Farm Fire & Cas. Co., No. 1:06cv489, 2008 WL

3050417, at *4 (S.D. Miss. July 25, 2008) (“[T]he interpretation of principles of

Mississippi law or other legal issues . . . are questions of law for the Court to

resolve.”).

                                III. CONCLUSION

       Because Defendants have not shown that their proffered expert’s testimony is

admissible under Federal Rule of Evidence 702, Plaintiff/Counter Defendant’s

Motion [27] to Strike Expert should be granted. To the extent the Court has not

specifically addressed any of the parties’ remaining arguments, it has considered

them and determined that they would not alter the result.




                                           11
      IT IS, THEREFORE, ORDERED AND ADJUDGED that,

Plaintiff/Counter Defendant American Contractors Indemnity Company’s Motion

[40] to Strike Expert is GRANTED, and Defendants/Counter Claimants’ proffered

expert testimony of Clyde X. Copeland, III will be excluded and will not be

permitted at trial.

      SO ORDERED AND ADJUDGED, this the 12th day of March, 2020.


                                       s/ Halil Suleyman Ozerden
                                       HALIL SULEYMAN OZERDEN
                                       UNITED STATES DISTRICT JUDGE




                                         12
